Case 3:19-cv-00665-MMD-WGC Document 37-4 Filed 05/17/20 Page 1 of 3




                  Exhibit 4




                    Exhibit 4
            Case 3:19-cv-00665-MMD-WGC Document 37-4 Filed 05/17/20 Page 2 of 3

Read, Breanne

From:                Ford, Lauren
Sent:                Friday, June 2, 2017 2:35 PM
To:                  Doran, Virginia
Subject:             RE: Incident


I think Trina made it sound like a lot of MJ
Rossi stated in his statement that Sabrina found a small amount of MJ in it.

From: Doran, Virginia
Sent: Friday, June 2, 2017 2:07 PM
To: Ford, Lauren <LFFord@washoeschools.net>
Subject: RE: Incident

And again...they all made it seem like there was full of MJ in the wallet...it wouldn’t have even qualified for a police
measurement...as I understand it.
V

From: Ford, Lauren
Sent: Friday, June 02, 2017 2:05 PM
To: Doran, Virginia <VRDoran@washoeschools.net>
Subject: RE: Incident

I asked him why he wouldn’t come straight to me about this.
He said he was trying not to always come to me‐ he was very sorry

I do think he was protecting Sabrina if he told me I would of known it was her right away.
L

From: Doran, Virginia
Sent: Friday, June 2, 2017 2:02 PM
To: Ford, Lauren <LFFord@washoeschools.net>
Subject: RE: Incident

Thank you...the good side...is that Dave said she clearly was asking him about a student getting consequences and not
you giving drugs back to the student......and BTW...tell Rossi thanks for starting this firestorm!
V

From: Ford, Lauren
Sent: Friday, June 02, 2017 1:49 PM
To: Doran, Virginia <VRDoran@washoeschools.net>
Subject: FW: Incident

Brad’s statement

From: Bodine, Brad
Sent: Friday, June 2, 2017 1:33 PM

                                                              1
                                                                                                       WCSD 2514
             Case 3:19-cv-00665-MMD-WGC Document 37-4 Filed 05/17/20 Page 3 of 3

To: Ford, Lauren <LFFord@washoeschools.net>
Subject: Incident

On Monday, May 15th at about 8:00 am, Trina Olsen came into my office and asked to speak with me about an important
issue. She said she had a conversation with Mr. Rossi about our dean of students, Jessica Wilson. It was reported to her
by Rossi that Ms. Wilson was sent a student by a different teacher, and the student had marijuana in her
possession. She said she was told by Mr. Rossi that the other teacher told him that Ms. Wilson questioned the student,
found marijuana in her wallet and then returned the wallet to her with the drugs still in it. She then told me that she
asked Ms. Wilson if she did return the wallet with drugs in it. Ms. Olsen said that Jessica said “yes, and Lauren has done
the same thing.” Ms. Olsen then said to me that this is a big deal, and she doesn’t know what to do so she is handing it
off to me. I told her that what I am hearing is now at least 3rd or 4th hand, and that she cannot hand it off to me. She
asked me what I think she should do. I advised her to speak with Lauren and let her know what was said. She left my
office and said she would speak to Lauren.




                                                            2
                                                                                                      WCSD 2515
